             Case 1:14-cr-00207-AWI-BAM Document 75 Filed 06/22/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11       JUAN CARLOS REYES,                                         CASE NO. 1:14-CR-0207 AWI-1
12                               Petitioner
                                                                    ORDER REGARDING PETITIONER’S
13                      v.                                          28 U.S.C. § 2255 PETITION
14       UNITED STATES OF AMERICA,
15                               Respondent
16

17

18           On June 16, 2020, the Court appointed the appointed counsel Kristi Hughes to represent
19 Petitioner pursuant to Eastern District of California General Order No. 563.1 See Doc. No. 73.

20 The appointment was made retroactive with an effective date of June 11, 2020. See id.

21           On June 15, 2020,2 Petitioner on his own and without the assistance of counsel filed a 28
22 U.S.C. § 2255 petition for habeas corpus. See Doc. No. 74. The petition is one sentence long.

23 See id.

24
     1
25    General Order 563 provides for the appointment of counsel with respect to potential challenges to sentences based
     on Johnson v. United States, 135 S.Ct. 2551 (2015).
26
     2
       The petition is dated June 15, 2020, but was entered and marked as “filed” by the Clerk’s Office on June 17, 2020.
27   See Doc. No. 74. Pursuant to the prisoner mailbox rule, at this time, the Court considers the petition to have been
     filed on June 15, not June 17. See United States v. Winkles, 795 F.3d 1134, 1146 (9th Cir. 2015); United States v.
28   Garcia, 210 F.3d 1058, 1061 n.5 (9th Cir. 2000).
           Case 1:14-cr-00207-AWI-BAM Document 75 Filed 06/22/20 Page 2 of 3


 1          Generally, in § 2255 cases in which a pro se individual files a petition and counsel is
 2 subsequently appointed, one of two tracks are followed: (1) counsel files an amended or

 3 supplemental petition/memorandum, or (2) counsel files a notice of withdrawal of the pro se

 4 petition. If a supplemental or amended petition is filed, the Court examines the merits of the

 5 petition and issues further orders to resolve the petition. If a notice of withdrawal is filed, the

 6 Court issues an administrative order that acknowledges that the matter has been withdrawn and

 7 that the petition on file is moot. This is consistent with the Eastern District’s General Orders

 8 involving Johnson and Davis challenges to a conviction or sentence. See Eastern Dist. of Cal.

 9 Gen. Orders 563, 603. Those orders provide for the Court to forward any pro se motions or

10 petitions involving Johnson or Davis challenges to the Federal Defenders Office so that the

11 Federal Defender may assume representation and notify the Court of any new motions or petitions

12 involving Johnson or Davis issues. See id.

13          Here, Petitioner’s June 15 petition is technically an improper pro se filing. Because of the
14 retroactive feature of the June 16 appointment order, the petition was filed at a time when

15 Petitioner was represented by counsel. Generally, such pro se matters are stricken because a

16 litigant who is represented by counsel is not authorized to file pro se motions. Vigeant v.

17 Baughman, 2019 U.S. Dist. LEXIS 65234, *4 (C.D. Cal. Feb. 14, 2019); Turner v. Muniz, 2018

18 U.S. Dist. LEXIS 67186, *2 (E.D. Cal. Apr. 18, 2018); United States v. Yin, 2017 U.S. Dist.

19 LEXIS 163013, *1 (W.D. Was. Sept. 30, 2017); United States v. Gallardo, 915 S.Supp. 216, 218

20 n.1 (D. Nev. 1995); see also United States v. Bergman, 813 F.2d 1027, 1030 (9th Cir. 1987)

21 (noting that there is no constitutional right to hybrid representation of counsel and self-

22 representation).

23          After consideration, the Court will not strike Petitioner’s pro se § 2255 petition because it
24 was filed at a time when no orders regarding his representation had been filed. Instead, the Court

25 will proceed as if the petition was filed when Petitioner was technically not represented. Counsel

26 will be directed to either amend/supplement the pro se petition or file a motion to withdraw the
27 petition or file any motions that may be appropriate in order to review and resolve any outstanding

28 Johnson and Davis issues. Cf. Eastern Dist. of Cal. Gen. Orders 563, 603.

                                                       2
           Case 1:14-cr-00207-AWI-BAM Document 75 Filed 06/22/20 Page 3 of 3


 1                                                ORDER
 2         Accordingly, IT IS HEREBY ORDERED that, no later than thirty (30) days from service
 3 of this order, appointed counsel Kristi Hughes shall either supplement or amend the pro se § 2255

 4 habeas petition, file a withdrawal of the § 2255 pro se habeas petition, or file any other

 5 appropriate motions to further the resolution of any outstanding Johnson and Davis issues.

 6
     IT IS SO ORDERED.
 7

 8 Dated: June 22, 2020
                                                SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      3
